Title: From George Washington to Henry Knox, 5 September 1789
From: Washington, George
To: Knox, Henry



Sir,
United States Septr 5th 1789.

In order to carry into effect a certain survey directed to be made by a Resolve of the Congress of the United States, passed the 26th of August, it has been found necessary to ascertain a certain point within the Limits of Canada, from which a meridian line is to be drawn; and as the consent of the British Commander in chief in Canada is necessary to be obtained before any operations can be made within their territory, I have seen fit to direct the Honble John Jay, acting Secretary of foreign affairs for the United States, to send a special messenger to Lord Dorchester for that purpose; and as no provision is made to defray the expences which may attend the execution of the above survey—I hereby direct you to advance to Captn Isaac Guion (the messenger employed by the Honble Mr Jay) out of the money appropriated to Indian Affairs, & which is in the bank of New York subject to your order the sum of three hundred and fifty Dollars to defray the expences which may attend his mission into Canada, & to be accounted for by him on his

return; which sum shall be replaced in your hands as soon as provision is made for the purpose of carrying into effect the beforementioned survey. I am, Sir, Your most Obedt Servt

Geo. Washington

